NO. 07-09-0112-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                  JUNE 24, 2009
                         ______________________________

                                 TERRY LYNN SMITH,

                                                              Appellant

                                           V.

                  ROY CLINTON FARRELL, JR., individually and as
                    Trustee of the Roy Farrell Jr. Separate Trust,

                                                              Appellee

                       _________________________________

           FROM THE 46th DISTRICT COURT OF WILBARGER COUNTY;

                 NO. 24,777; HONORABLE DAN MIKE BIRD, JUDGE
                       _______________________________

                             MEMORANDUM OPINION
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Terry Lynn Smith (appellant) filed a pro se notice of appeal in effort to contest the

final summary judgment entered by the trial court in favor of Roy Clinton Farrell, Jr.,

individually and as trustee of the Roy Farrell Jr. Separate Trust. We dismiss the appeal.

      The clerk’s record was filed with this court on April 6, 2009. Being an appeal from

a summary judgment, no reporter’s record was necessary. See TEX . R. CIV. P. 166a(c)
(stating that no oral testimony shall be received at a summary judgment hearing); Lake v.

McCoy, 188 S.W.3d 376, 378 (Tex. App.–Dallas 2006, no pet.) (stating the same). So,

appellant’s brief fell due on May 6, 2009. It was not received, however. By letter dated

May 19, 2009, we notified appellant that the due date for the brief had lapsed, that the brief

had not been filed, and that no motion to extend the deadline had been received by the

court. Citing TEX . R. APP. P. 38.8, the letter also notified appellant that the appeal would

be subject to dismissal unless a response reasonably explaining his failure to file a brief

was submitted by May 29, 2009. On May 28, 2009, appellant filed a request for an

extension of time to file his brief, which was granted to June 22, 2009. The Court’s letter

also stated that if appellant’s brief was not filed by June 22, 2009, the appeal would be

dismissed for want of prosecution. No brief has been filed.

       Accordingly, we dismiss the appeal for want of prosecution. TEX . R. APP. P.

38.8(a)(1); 42.3(b).




                                                  Per Curiam




                                              2